--------------------------------------------------------------------------------

Exhibit 10.1
 
DIRECTOR’S AGREEMENT


THIS AGREEMENT (this “Agreement”) is made effective as of August 6, 2010
(“Effective Date”), by and between UTEC, Inc., a Nevada corporation (the
“Company”), with its principal office located at 7230 Indian Creek Ln, Ste 201,
Las Vegas, NV 89149, and _____________ (“Director”), a resident of the State of
________.


Recitals


A.  Director was appointed as a member of the Company’s Board of Directors (the
“Board of Directors”) effective July 30, 2010 (the “Appointment Date”); and


B.  The Company has required, as a condition for service on its Board of
Directors, that all members of the Board of Directors enter into an agreement
that delineates the rights, duties and responsibilities of such members of the
Board of Directors; and


C.  The Company and Director agree that this Agreement provides important
directives outlining the duties, obligations, responsibilities and rights that
are expected of members of the Board of Directors and Director desires to serve
thereon in compliance with the requirements of this Agreement and the Company’s
Articles of Incorporation, as amended (the “Articles”), and Bylaws, as amended
from time to time (“Bylaws”):


Agreement


NOW, THEREFORE, intending to be legally bound, the parties agree as follows:


1.  Term.


                (a)  Subject to the provisions set forth herein, the term of
this Agreement shall be deemed to commence on the Effective Date and shall
continue until the election, qualification and assumption of office by
Director’s successor as a member of the Board of Directors, unless earlier
terminated by Director’s resignation or removal as a director of the Company as
provided in the Articles, Bylaws and applicable law.


(b)  Notwithstanding anything in this Agreement to the contrary, the term of
this Agreement will terminate if Director is not re-elected at the next annual
or special meeting of stockholders of the Company for the election of directors
(“Stockholder’s Meeting”).


(c) In the event that Director is re-elected or otherwise serves as a member of
the Board of Directors after the next Stockholder’s Meeting, then, unless a new
agreement pertaining to his role as a member of the Board of Directors is
entered into specifically superseding the provisions of this Agreement, this
Agreement shall be deemed to remain in full force and effect for so long as
Director serves as a member of the Board of Directors.


2.  Directorship and Responsibilities.


(a)  Directorship. Director shall serve as a member of the Board of Directors
subject to the terms and conditions of this Agreement. Director shall perform
such duties and responsibilities as are normally related to such directorship in
accordance with the Company’s Bylaws and applicable law, including those
services described on Exhibit A, (the “Services”). Director hereby agrees to use
his best efforts to provide the Services. Director shall comply with all
statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, which are applicable to the performance of the
Services, and Company’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.


(b)  Other Activities.  Director may be employed by another entity, may serve on
other boards of directors or advisory boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the stockholders.  As of the
date of this Agreement, Director is employed by the entities, and serves on the
board of directors or advisory boards, set forth in Exhibit B. The beneficial
ownership by Director of less than a 6% interest in an entity, by itself, shall
not constitute a violation of this duty.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c)  No Conflicts.  Director represents that, to the best of his knowledge,
Director has no outstanding agreement or obligation that is in conflict with any
of the provisions of this Agreement, and Director agrees not to enter into any
agreement or obligation that could create such a conflict, without the approval
of the Company’s Chief Executive Officer or a majority of the members of the
Board of Directors.


                (d)  Disclosure of Conflicts.  If, at any time, Director is
required to make any disclosure or take any action that may conflict with any of
the provisions of this Agreement, Director shall promptly notify the Company’s
Chief Executive Officer or the Board of Directors of such obligation, prior to
making such disclosure or taking such action.


(e)  Covenant Not to Disparage.  Director hereby irrevocably covenants and
agrees that during the term of this Agreement and after its termination, he will
refrain from making any remarks that could be construed by anyone, under any
circumstances, as disparaging, directly or indirectly, specifically, through
innuendo or by inference, whether or not true, about the Company, its
constituent members, or its officers, directors, stockholders, employees, agent
or affiliates, whether related to the business of the Company, to other business
or financial matters or to personal matters.


(f)  Unauthorized Acts. Director hereby covenants and agrees that he will not do
any act or incur any obligation on behalf of the Company of any kind whatsoever,
except as expressly authorized by the Board of Directors or by the Company’s
stockholders pursuant to duly adopted action thereby.


                3.   Compensation and Benefits.


(a)  Director’s Fee.  In consideration of the services to be rendered under this
Agreement, Company shall pay Director a fee at the rate of $1,000 per meeting
(the “Director’s Fee”).


(b)  Stock and Stock Options.


(i) Equity Award.  The Company hereby grants to Director, effective as of the
Effective Date, as an incentive for entering into this Agreement two million
(2,000,000) shares of the Company’s common stock (the “Securities”).


(ii) Discretionary Grants.  In addition to the Securities granted herein to
Director, at the sole discretion of the Board of Directors or any compensation
committee of thereof, Director shall be eligible for grants of stock options and
other equity awards of a level commensurate with his position and similar to
other members of the Board of Directors, subject to such terms and conditions as
approved by the Board of Directors or any compensation committee thereof.


(c)  Benefits.  To the extent Director is also an executive officer of the
Company, the Company will provide Director with any additional benefits as may
be made generally available by Company to its senior executives, or employees
now or in the future.


(d)  Expenses.  The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
the Company’s expense reimbursement guidelines.


                (e)  Indemnification.  The Company will defend, indemnify and
hold Director harmless from all liabilities, suits, judgments, fines, penalties
or disabilities, including expenses associated directly therewith (e.g., legal
fees, court costs, investigative costs, witness fees, etc.) resulting from any
reasonable actions taken by him in good faith on behalf of the Company, its
affiliates or for other persons or entities at the request of the Board of
Directors, except for intentional misconduct, gross negligence and fraud, to the
fullest extent legally permitted, and in conjunction therewith, shall make
reasonable efforts that all required expenditures are made in a manner making it
unnecessary for Director to incur any out of pocket expenses; provided, however,
that Director permits the Company to select and supervise all personnel involved
in such defense and that Director waives any conflicts of interest that such
personnel may have as a result of also representing the Company, its
stockholders or other personnel and agrees to hold the Company harmless from any
matters involving such representation, except such as involve fraud or bad
faith.
 
 
2

--------------------------------------------------------------------------------

 


(f)  Records.  Director shall have reasonable access to the Company’s books and
records, as necessary to enable Director to fulfill his obligations as a
director of the Company.


4.  Exempt Nature of Securities to be Issued.  The Securities will be issued
without registration under the provisions of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”) or the securities regulatory laws and
regulations of the State of Nevada (the “Nevada Act”) or the State of Kansas
(the “Kansas Act”) pursuant to exemptions provided under Section 4(2) and 4(6)
of the Securities Act and comparable provisions of the Nevada Act and Kansas
Act.


(a)  All of the Securities will bear legends restricting their transfer, sale,
conveyance or hypothecation unless such Securities are either registered under
the provisions of Section 5 of the Securities Act and under the Nevada Act and
Kansas Act or an opinion of legal counsel, in form and substance satisfactory to
legal counsel to the Company is provided to the Company’s legal counsel to the
effect that such registration is not required as a result of applicable
exemptions thereto; and


(b)  The Company’s transfer agent shall be instructed not to transfer any of the
Securities unless the Company’s advises it that such transfer is in compliance
with all applicable laws.


5.  Warranties, Representations and Covenants of Director.


(a)  Warranties and Representations.


(i) Director has full power and authority to execute this Agreement, to make the
representations, warranties and covenants herein contained and to perform all of
the obligations hereunder.


(ii) Director has no present plan or intention to sell, transfer, exchange,
pledge or otherwise dispose of, including by means of a distribution by a
partnership to its partners, or a corporation to its stockholders, or any other
transaction which results in a reduction in the risk of ownership of any of the
securities of the Company that Director currently owns or may acquire during the
term of this Agreement, including the Securities, or any securities that may be
paid as a dividend or otherwise distributed thereon with respect thereto or
issued or delivered in exchange or substitution therefore. Director does not
presently have reason to anticipate a change in such intention.


(iii) Director hereby: (1) acknowledges that Director or his advisors have
examined information concerning the Company contained in the Company’s business
plan, as well as the Company’s books and records and have questioned the
Company’s officers and directors as to such matters involving the Company as
Director deemed appropriate, (2) acknowledges that he has received all the
information he has requested from the Company and he considers necessary or
appropriate for deciding whether to acquire the Securities, (3) represents that
he has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities and to
obtain any additional information necessary to verify the accuracy of such
information and (4) further represents that he has such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risk of this investment.


(iv)  Director acknowledges that investment in the Securities involves a high
degree of risk, and represents that he is able, without materially impairing his
financial condition, to hold the Securities for an indefinite period of time and
to suffer a complete loss of his investment.


(v)  If any of Director’s representations in this Agreement cease to be true at
any time during the term of this Agreement, Director will deliver to the
Company’s legal counsel a written statement to that effect, specifying the
nature of the change, which shall be signed by Director.


(b)  Transfer or Encumbrance.


(i)  Director agrees not to transfer, sell, exchange, pledge or otherwise
dispose of or encumber any of the Company’s Securities acquired or to make any
offer or agreement relating thereto unless in accordance with the Company’s code
of ethics, insider trading policy (and other applicable Company policies) and
applicable law.
 
 
 
3

--------------------------------------------------------------------------------

 


(ii)  No transactions permitted pursuant to Section 5(a) shall be effected
until:


(1)  Legal counsel representing Director (which legal counsel is reasonably
satisfactory to the Company ) shall have advised the Company in a written
opinion letter satisfactory to the Company and the Company’s legal counsel, and
upon which the Company and its legal counsel may rely, that no registration
under the Securities Act or applicable state blue sky laws is required in
connection with the proposed sale, transfer or other disposition and that all
requirements under the Exchange Act, including Sections 13 and 16 thereof have
been complied with; or


(2)  A registration statement under the Securities Act covering the Company’s
securities proposed to be sold, transferred or otherwise disposed of, describing
the manner and terms of the proposed sale, transfer or other disposition, and
containing a current prospectus, shall have been filed with the Commission and
made effective under the Securities Act; or


(3)  An authorized representative of the Commission shall have rendered written
advice to Director (sought by Director or Director’s legal counsel, with a copy
thereof and all other related communications delivered to the Company) to the
effect that the Commission would take no action, or that the staff of the
Commission would not recommend that the Commission take any action, with respect
to the proposed disposition if consummated; or


(4) The Company’s legal counsel and President shall have specifically consented
to the transaction in writing pursuant to authority delegated in a specific
resolution of the Board of Directors.


(iii)  The Company will not be required (1) to transfer on its books any
Securities that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (2) to treat as owner of such Securities,
or to accord the right to vote or pay dividends, to any purchaser or other
transferee to whom such Securities have been so transferred.


(iv) Director agrees that, to ensure compliance with the restrictions imposed by
this Agreement, the Company may issue appropriate “stop-transfer” instructions
to its transfer agent, if any, and if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own
records.  Director understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Securities, together with any other legends that may be required
by state or federal securities laws, the Articles or Bylaws, any other agreement
between Director and the Company or any agreement between Director and any third
party:


THE SECURITIES  REPRESENTED BY THIS  CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.


(c)  No Proxy Solicitations.  Director will not, and will not permit any entity
under his control to:


(i) Solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act) with respect to any
meetings of the Company’s stockholders;


(ii) Initiate a stockholders’ vote or action by consent of the Company’s
stockholders with respect to any stockholders’ action; or


(iii) Become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of the Company.
 
 
 
4

--------------------------------------------------------------------------------

 


(d)  Further Assurances.  Director agrees and covenants that at any time and
from time to time Director will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal securities laws or other
regulatory approvals.


(e)  No Limitation on Discretion as Director.  This Section 5 is intended solely
to apply to the exercise by Director in his individual capacity of rights
attaching to ownership of the Company’s securities, and nothing herein shall be
deemed to apply to, or to limit in any manner the discretion of Director with
respect to, any action which may be taken or omitted by his acting in his
fiduciary capacity as a member of the Board of Directors or any committee
thereof.


6.  Termination.


(a)  Right to Terminate.  At any time, Director may be removed as provided in
the Articles, Bylaws and applicable law. Director may resign as director as
provided in Company’s Articles, Bylaws, and applicable law. Notwithstanding
anything to the contrary contained in or arising from this Agreement or any
statements, policies, or practices of Company, neither Director nor Company
shall be required to provide any advance notice or any reason or cause for
termination of Director’s status as a director, except as provided in Company’s
Articles, Bylaws, and applicable law.

                (b)  Effect of Termination as Director.  Upon termination of
Director’s status as a director of the Company, this Agreement will terminate.
The Company shall pay to Director all compensation and benefits to which
Director is entitled up through the date of termination. Thereafter, all of
Company’s obligations under this Agreement shall cease, except as provided in
Section 7(c).


7.  Termination Obligations.


                (a)  Return of Property.  Director agrees that all property,
including, without limitation, all equipment, devices, tangible proprietary
information, documents, data, records, disks, computer files, proposals, lists,
correspondence, notes, contracts, computer-generated materials or other
materials, other documents or property, reproductions of any aforementioned
items provided to or prepared by Director incident to, and pursuant in the
performance of, the Services to the Company, or Confidential Information (as
defined below) that Director may have in Director’s possession or control belong
to the Company and shall be promptly returned upon termination of this Agreement
or upon the Company’s earlier request.


                (b)  Cooperation.  Director agrees that following any
termination of this Agreement, he shall cooperate with Company in the winding up
or transferring to other directors of any pending work and shall also cooperate
with Company (to the extent allowed by law, and at Company’s expense) in the
defense of any action brought by any third party against the Company that
relates to the Services.


(c)  Payment of Accrued Obligations.  Upon termination of this Agreement, all
obligations of the Company to Director will cease, other than the obligation to
pay Director any accrued Director’s Fee for Services rendered through to the
date of termination and any accrued but unpaid reasonable business expenses
incurred in the performance of the Services as of the date of termination.  The
Company shall pay Director any such accrued obligations within thirty (30) days
of termination.


(d)  General.  The Company and Director agree that their obligations under this
Section, as well as Section 8 and Section 2(e), shall survive the termination of
this Agreement.


8.  Nondisclosure Obligations.


(a)  Confidentiality. Director shall maintain in confidence and shall not,
directly or indirectly, disclose or use, either during or after the term of this
Agreement, any Confidential Information (as defined below) belonging to the
Company, whether or not it is in written or permanent form, except to the extent
necessary to perform the Services, as required by a lawful government order or
subpoena, or as authorized in writing by the Company. These nondisclosure
obligations also apply to proprietary and confidential information belonging to
customers and suppliers of the Company, and other third parties, learned by
Director as a result of performing the Services.


 
5

--------------------------------------------------------------------------------

 


(b)  “Confidential Information” means all information pertaining in any manner
to the business of the Company, unless:


(i)  the information is or becomes publicly known through lawful means;


(ii)  the information was part of Director’s general knowledge prior to his
relationship with Company; or


                                (iii)  the information is disclosed to Director
without restriction by a third party who rightfully possesses the information
and did not learn of it from Company.


                9.  Dispute Resolution.


                (a)  The parties agree that any suit, action, or proceeding
between Director (and his attorneys, successors, and assigns) and the Company
(and its affiliates, stockholders, directors, officers, employees, members,
agents, successors, attorneys, and assigns) relating to the Services or the
termination of those Services shall be determined by an independent arbitrator
appointed by the American Arbitration Association. In connection with the
appointment of an arbitrator, both parties agree to submit the question to final
and binding arbitration by an appointee of the American Arbitration Association
and to cooperate with the arbitrator, with all costs of arbitration paid by the
Company.


Both the Company and Director shall be precluded from bringing or raising in
court or another forum any dispute that was or could have been submitted to
binding arbitration.  This arbitration requirement does not apply to claims for
any provisional or injunctive relief remedies as set forth in any Nevada statute
or law.  The parties irrevocably agree to submit to the jurisdiction of the
federal and state courts within the County of Sedgwick, Kansas for any
injunctive relief and in connection with any suit arising out of the
confirmation or enforcement of any award rendered by the arbitrator, and waive
any defense based on forum non convenience or improper venue with respect
thereto.


THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF DIRECTOR’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
DIRECTOR’S RELATIONSHIP WITH THE COMPANY.


                (b) Attorneys’ Fees.  Should any litigation, arbitration or
other proceeding be commenced between the parties concerning the rights or
obligations of the parties under this Agreement, the party prevailing in such
proceeding shall be entitled, in addition to such other relief as may be
granted, to a reasonable sum as and for its attorneys’ fees in such proceeding.
This amount shall be determined by the court in such proceeding or in a separate
action brought for that purpose.


                (c)  Costs of Enforcement.  In addition to any amount received
as attorneys’ fees, the prevailing party also shall be entitled to receive from
the party held to be liable, an amount equal to the attorneys’ fees and costs
incurred in enforcing any judgment against such party. This Section is severable
from the other provisions of this Agreement and survives any judgment and is not
deemed merged into any judgment.

                10.  Entire Agreement.


This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Director’s relationship solely with respect to his position as
Director of the Company. This Agreement entirely supersedes and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements pertaining to Director’s relationship as Director.
 
                11.   Amendments; Waivers.

                This Agreement may not be amended except by a writing signed by
Director and by a duly authorized representative of the Company other than
Director. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.
 
 
 
6

--------------------------------------------------------------------------------

 

 
12.   Assignment.


Director agrees that Director will not assign any rights or obligations under
this Agreement, with the exception of Director’s ability to assign rights with
respect to the Securities to the extent permitted by applicable law. Nothing in
this Agreement shall prevent the consolidation, merger or sale of Company or a
sale of all or substantially all of its assets.


13.  Severability.


If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.  If any one or more
provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make such provision or its
application valid and enforceable.


14.  Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regards to principles of conflicts of law.


15.   Interpretation.


This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.


16.   Binding Agreement.


Each party represents and warrants to the other that the person(s) signing this
Agreement below has authority to bind the party to this Agreement and that this
Agreement will legally bind both the Company and Director. This Agreement will
be binding upon and benefit the parties and their heirs, administrators,
executors, successors and permitted assigns. To the extent that the practices,
policies, or procedures of Company, now or in the future, are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Director’s responsibilities or compensation as Director
will not affect the validity or scope of the remainder of this Agreement.


17.   Director Acknowledgment.


Director acknowledges Director has had the opportunity to consult legal counsel
concerning this Agreement, that Director has read and understands the Agreement,
that Director is fully aware of its legal effect, and that Director has entered
into it freely based on his own judgment and not on any representations or
promises other than those contained in this Agreement.  Director acknowledges
that Director has not relied and will not rely upon the Company or the Company’s
legal counsel with respect to any tax consequences related to the terms and
conditions of this Agreement.  Director assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with this Agreement.


18.   Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile or PDF copies shall be considered originals for
all purposes.
 
 
 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Director’s Agreement as of
the date first above written.


 
UTEC, Inc.
 
DIRECTOR
           
By:
        Kenneth B. Liebscher, President   [Name]

 
 
 
8

--------------------------------------------------------------------------------

 
 


EXHIBIT A
DESCRIPTION OF SERVICES


Responsibilities as Director


Director shall have all responsibilities of a Director of the Company imposed by
Nevada or applicable law, the Articles and Bylaws. These responsibilities shall
include, but shall not be limited to, the following:


1.  Attendance.  Use best efforts to attend scheduled meetings of Company's
Board of Directors;


2.  Act as a Fiduciary.  Represent the stockholders and the interests of Company
as a fiduciary; and


3.  Participation.  Participate as a full voting member of Company's Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.


 
 
 
9

--------------------------------------------------------------------------------

 
 
 


EXHIBIT B
AUTHORIZED ACTIVITIES


 
 
10
 